Citation Nr: 0027022	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  97-29 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD) for the period prior to the assignment 
of a total rating, effective as of December 3, 1999.  

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which granted the claim of entitlement to service connection 
for PTSD, and assigned a rating of 10 percent effective from 
April 18, 1996.  In August 1997, a notice of disagreement was 
submitted and a statement of the case was issued.  In October 
1997, the veteran filed his substantive appeal.  In January 
1998, the veteran appeared and testified before a hearing 
officer at the RO.  The hearing officer determined that a 
higher rating of 30 percent was warranted for the veteran's 
PTSD, and the grant is reflected in the rating action of May 
1998.  The hearing officer also found that there was clear 
and unmistakable error regarding the assigned effective date, 
and determined that the correct effective date should be 
February 9, 1996.  

In May 1999, the veteran appeared and testified before the 
undersigned at the RO.  The Board remanded this case in 
November 1999.  By rating action of April 2000, a total 
rating of 100 percent was assigned.  An effective date of 
December 3, 1999 was assigned.  As a 30 percent evaluation is 
not the maximum rating available for this disability for the 
period prior to December 3, 1999, the appeal continues.  AB 
v. Brown, 6 Vet. App. 35 (1993).


REMAND

The veteran's representative, in May and July 2000, indicated 
that outpatient treatment records from late 1996 through 1998 
have yet to be considered.  The veteran's claim has already 
been determined to be well-grounded.  The duty to assist 
includes a duty to consider relevant outpatient treatment 
records of which VA is aware.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Therefore, the case must be remanded to the 
RO for the following action:

The RO should obtain all relevant VA 
outpatient treatment records from March 
1, 1996, until January 19, 2000.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).



